Citation Nr: 1633057	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  15-35 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at [redacted], on March 20, 2013.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active duty service from February 1998 to June 1998 and from May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and November 2014 letters of determination for the Department of Veterans Affairs (VA) Medical Center (MC), in Ft. Harrison, Montana.

In an August 2015 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Later, in October 2015, the Veteran indicated that he did not want a Board hearing.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

According to hospital records, on March 20, 2013, the Veteran was tased twice after driving from police and then charging them at gun point.  He was taken to [redacted] where he was admitted and discharged on March 20, 2013.  The Veteran seeks payment or reimbursement of the medical bills associated with that hospital visit.

On the substantive appeal submitted in October 2015, the Veteran stated that this hospital visit was related to a combat-related traumatic brain injury (TBI).  He related that he had filed a claim for service connection for residuals of a TBI, and that claim had not yet been resolved.

The Board notes that in November 2014, the Veteran filed a claim for service connection for residuals of a TBI with the Phoenix, Arizona RO.  The RO denied that claim in a July 2015 rating decision.  In September 2015, the Veteran filed a notice of disagreement with the denial of service connection for residuals of a TBI.

According to the Veterans Appeals Control and Locator System (VACOLS), the Veteran's appeal of the denial of service connection for residuals of a TBI is in process.  The Phoenix, Arizona RO is currently following the necessary procedures to process the Veteran's appeal, and their efforts are being tracked in VACOLS.  The Veteran's appeal regarding the denial of service connection for residuals of a TBI has not yet been resolved.

As the Veteran claims that his hospital visit in March 20, 2013, was related to a combat-related TBI, the present claim for reimbursement is encompassed within and inextricably intertwined with the issue of entitlement to service connection for residuals of a TBI.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  Therefore, further consideration of the claim for reimbursement of medical expenses must be deferred for readjudication pending resolution of the claim for service connection for residuals of a TBI.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  The RO must complete the processing of the Veteran's appeal concerning entitlement to service connection for residuals of a TBI.  All appropriate development must be accomplished.

2.  Then, readjudicate the claim for entitlement to payment or reimbursement of medical expenses incurred at [redacted], on March 20, 2013.  If the benefits sought on appeal remains denied.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

